STONE, C. J.
The statute approved December 12,1888— Sess. Acts, 258 — enacts “that from and after the first of January, 1889, it shall be unlawful for any person or persons to sell, give away, barter, exchange, or otherwise dispose of any alcoholic, vinous, or malt liquors,” &c. . . . “within three miles of the Methodist anc£ Baptist churches in the town of Daviston, in Tallapoosa county.” The proof in this cáse showed that the accused sold a pint of whiskey to one IT., and received the money therefor; and that the sale was made *2within three miles of the said Baptist church, but not within three miles of the said Methodist church. It was and is contended, that to come within the prohibition of the statute, the sale must be made within three miles of both of the churches.
We think this too narrow and technical a view of the statute. The manifest purpose of the enactment was to protect worshipping assemblies from annoying disturbances, which sometimes attend the sale of intoxicating drinks. And the protection was intended to be extended equally and alike to the two churches. In other words, the legislative intent was to establish a prohibition district, which should include an area extending three miles in every direction from the churches. Such district necessarily includes every foot of ground which is less than three miles from both churches.
There is no error in the record.
Affirmed.